DETAILED ACTION
This Office action is responsive to Applicant’s response submitted February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 18-20 in the reply filed on 02 February 2022 is acknowledged.  Claims 7-17 are directed to the non-elected claims and therefore are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0023746 to Good in view of U.S. Patent Application Publication 2015/0277059 to Raven et al.
In regards to claim 1, Good teaches an optical fiber cable set for interconnecting a plurality of pluggable transceiver modules in an optical fiber network (Figures 5, 6A, 6B), the 
However, Raven teaches an optical fiber connector (Figures 1-3) for interconnecting optical elements in a communications system.  Raven further teaches the optical fiber connector comprising an optical fiber cable (9) having a first end and a second end and comprising a cable jacket and first and second optical fibers (not shown) received in the cable jacket [0086], a first optical fiber connector terminating the first end of the optical fiber cable, the first optical fiber connector including first and second optical fiber ferrules (27 & 33) terminating the first and second optical fibers.  Since Raven teaches the details of the connectors for use in optical systems, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical fiber connectors of Raven at the ends of the optical fiber cable of Good in order to provide the necessary connections to the transceiver modules.  Furthermore, both Good and Raven teach standard types of connectors and any standard type of fiber optic connector formats to be chosen.

In regards to claim 3, although Good does not expressly state for said one of the plurality of pluggable transceiver modules is a QSFP transceiver, QSFP transceivers are standard types of transceivers readily and commercially available in the art and commonly chosen in order to accommodate the requires size of the optical system.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen one of the plurality of pluggable transceiver modules is a QSFP transceiver.
In regards to claim 4, Good teaches each of the first optical fiber connector and the second optical fiber connector of each of the four optical fiber cable assemblies can repeatedly plug into and unplug from any of the plurality of pluggable transceiver module.
In regards to claim 5, Raven teaches each of the first optical fiber connectors comprises a connector housing (5) assembly having a front end portion and a back end portion spaced apart along a longitudinal axis and first and second optical fibers ferrules received in the connector housing assembly such that the first and second optical fiber ferrules are exposed through the front end portion for making an optical connection.  Although Raven does not expressly teach first and second ferrule springs, the connector housing assembly holding the first and second ferrule springs so that the first and second ferrule springs urge the first and second optical ferrules frontward, Raven teaches elements 25a & 31a to urge the components together and function the same as the springs as claimed in order to provide transitional positioning.  Since springs are a known alternative for providing transitional positioning and commonly used around optical ferrules, it would have been obvious before the effective filing date to a person having .
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0023746 to Good.
Good teaches a method of cabling in an optical fiber network (Figures 5, 6A, 6B), the method comprising, plugging a first optical fiber connector (10) of each of first and second optical fiber cable assemblies (A) into an interface of a first pluggable transceiver module (20) in the optical fiber network [0005, 0010, 0015] such that each of the first optical fiber connectors is accommodated in a transceiver footprint and plugging a second optical fiber connector of each the first and second optical fiber cable assemblies into a respective other interface in the optical fiber network; whereby two transmit/receive connections are made from the first pluggable transceiver module to other locations in the optical fiber network.  But Good fails to expressly teach the transceiver footprint to be an SFP and a first optical fiber connector of each of third and fourth optical fiber cable assemblies into the interface of the first pluggable transceiver module such that each of the first optical fiber connectors of the first, second, third, and fourth optical fiber cable assemblies is accommodated in a QSFP transceiver footprint.  However, SFP and QSFP transceivers are standard types of transceivers readily and commercially available in the art and commonly chosen in order to accommodate the required size of the optical system.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen one of the plurality of pluggable transceiver modules to be a SFP or QSFP transceiver.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0023746 to Good as applied to claim 18 above, and in further view of U.S. Patent Application Publication 2015/0277059 to Raven et al.
Good teaches all discussed above but fails to teach the details of the connectors.  More specifically, Good fails to teach each of said first and second optical fiber cable assemblies comprises an optical fiber cable and first and second optical fiber connectors terminating said optical fiber cable.  However, Raven teaches an optical fiber connector (Figures 1-3) for interconnecting optical elements in a communications system.  Raven further teaches the optical fiber connector comprising an optical fiber cable (9) and first and second optical fiber connectors terminating said optical fiber cable.  Since Raven teaches the details of the connectors for use in optical systems, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical fiber connectors of Raven at the ends of the optical fiber cable of Good in order to provide the necessary connections to the transceiver modules.  Furthermore, both Good and Raven teach standard types of connectors and any standard type of fiber optic connector formats to be chosen.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or reasonably suggest each of the first optical fiber connectors comprises: an outer housing; and at least one inner front body received in the outer housing, the inner front body supporting the first and second optical fiber ferrules, the inner front body including a latch recess configured to latch with a latch hook of each of the pluggable 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References B and D discuss interconnecting cables having connectors at both ends.
References E-G teaches optical cable connectors.
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted 51 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from 
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 51 pages documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874